Title: From James Madison to William Pinkney, 22 March 1808
From: Madison, James
To: Pinkney, William



Sir
Department of State March 22d. 1808.

My last bore date the 8th. instant and went by the British Packet.  It acknowledged your letters of Novr. 23d. and  of Decr.  I have since received those referred to in the latter, and also that of Jany 26th. which came to hand last evening.
I now inclose the promised sequel of the correspondence here with Mr Rose by which you will see the posture finally given to the subject of his Mission.  The President lays the whole before Congress this day; together with the Documents containing a full view of the negotiations relating to a general Treaty, as well those conducted by Mr Monroe prior to the joint commission, as those in which you participated.  What the impression on Congress will be, cannot be known for some days, and cannot therefore be communicated by the present opportunity, which is furnished by the Politeness of Mr Rose who leaves Washington this afternoon on his return to England.  I avail myself of it, however, to add a continuation of NewsPapers which will give you the general proceedings of Congress, and printed copies of Reports &c. connectd with them.
I cannot add my answer to Mr Erskines communication of the British Orders; the unceasing pressure of other matters on a state of Health still feeble, having thus far delayed it.  You will anticipate the complexion which will necessarily be given to it, by the Character of measures, not only violating our Rights, and stabbing our interests; but superadding, under the name of indulgences, a blow at our National independence, and a mockery of our Understandings.
Every indication within & without the walls of Congress, shews an increasing determination in support of the Embargo.  As long as the question lies between that and an exposure of our Trade to the orders and decrees lying in wait for it, there can be no doubt that the measure will be inflexibly maintained.  How long it may be before the question founded on a comparison of the inconveniences incident to a suspension of Commerce, with those incident to a state of war, may be seriously brought forward, is less easy to be decided.  If the decision were to be made solely by the Rule of loss and gain, there would at this time be many advocates for it who cannot as yet throw out of the account, considerations of another kind.  With great consideration & Respect I have the Honor to be, Sir, Your Mo. Obt Sert

James Madison

